DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 12/17/20.  Claims 1, 2, 4, 5, 7-9, 11-14, 16,18, and 20 are amended.  Claims 1-20 are pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2010/0055657 A1 to Gobble et al. (hereinafter “Gobble”) in view of US Publication No. 2007/0264984 A1 to Stavenow et al. (hereinafter “Stavenow”).

- a multi-use display device, that is connectable to an ultrasound probe that transmits and receives ultrasound energy for generating ultrasound images for display on the multi-use display device (paragraphs [0028], [0029], [0034], [0041], [0042] –simulator may connect to probe or can just use the interface for simulation)
 determining that no ultrasound probe is available for connection (paragraphs [0028], [0029], [0034], [0041], [0042] – system may determine whether probe is connected or not); 
- the multi-use display device accessing a demonstration ultrasound dataset (paragraphs [0028], [0029], [0034], [0041], [0042]  – several datasets representing different anatomies may be stored); 
- the multi-use display device displaying, the interactive demonstration of the ultrasound user interface with ultrasound data from the demonstration ultrasound dataset, the displaying being performed even though it is determined that no ultrasound probe is available for connection to the multi-use display device (paragraphs [0028], [0029], [0034], [0041], [0042] – ultrasound data may be displayed in the user interface); 
- the multi-use display device receiving input on the interactive demonstration of the ultrasound user interface (paragraphs [0028], [0029], [0034], [0041], [0042]– interaction with the ultrasound data may be input by the user); and 
- the multi-use display device, in response to the received input, updating the interactive demonstration of the ultrasound user interface so that the ultrasound user interface corresponds to the received input, the updated ultrasound user interface appearing substantially similar to an appearance of the ultrasound user interface that is 
Goble lacks specifically disclosing, however, Stavenow discloses in response to the multi-use display device determining that no probe is available for connection, accessing a demonstration (paragraphs [0044], [0066]-[0069] – software queries whether input device is present, and when it is not detected, accesses a demo mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automatic demo mode as disclosed by Stavenow in the system of Goble in order to create a more efficient system thereby requiring less user input to access the software.
	
Concerning claim 2, Goble discloses wherein when displaying the interactive demonstration of the ultrasound user interface, user interface controls for modifying image acquisition parameters are non- controllable (paragraphs [0028], [0029], [0034], [0041], [0042]).

Concerning claim 3, Goble discloses wherein the demonstration ultrasound dataset is acquired at a single imaging depth (paragraphs [0028], [0029], [0034], [0041], [0042]).

Concerning claim 4, Goble discloses wherein the received input comprises changing the imaging depth of the displayed ultrasound data from a first imaging depth to a second imaging depth, and updating the interactive demonstration of the ultrasound user interface comprises performing a digital zoom operation (paragraphs [0028], [0029], [0034], [0041], [0042]).

Concerning claims 5 and 14, Goble discloses further comprising: - accessing another demonstration ultrasound dataset; and - when updating the interactive demonstration of the ultrasound user interface so that the ultrasound user interface corresponds to the received input, displaying additional ultrasound data from the another demonstration ultrasound dataset (paragraphs [0028], [0029], [0034], [0041], [0042]).

Concerning claims 6 and 15, Goble discloses wherein the demonstration ultrasound dataset is acquired at a first imaging depth, and the another demonstration ultrasound dataset is acquired at a second imaging depth different from the first imaging depth, and the received input comprises changing the imaging depth from that of the demonstration ultrasound dataset to that of the another demonstration ultrasound dataset (paragraphs [0028], [0029], [0034], [0041], [0042]).

Concerning claims 7 and 16, Goble discloses wherein prior to the accessing the another demonstration ultrasound dataset, the method further comprises: - determining if the received input requires downloading the another demonstration ultrasound dataset; and - if determined that the received input requires downloading the another demonstration ultrasound dataset, requesting and receiving the another demonstration ultrasound dataset from a server (paragraphs [0028], [0029], [0034], [0041], [0042]).

Concerning claims 8 and 17, Goble discloses wherein the demonstration ultrasound dataset and the another demonstration ultrasound dataset are provided together in a 

Concerning claims 9 and 18, Goble discloses wherein the receiving of the another demonstration ultrasound dataset is performed as the ultrasound data from the demonstration ultrasound dataset is displayed (paragraphs [0028], [0029], [0034], [0041], [0042]).

Concerning claims 10 and 19, Goble discloses wherein the demonstration ultrasound dataset is associated with a demonstration workflow (paragraphs [0028], [0029], [0034], [0041], [0042]).

Concerning claim 11, Goble discloses wherein prior to accessing the demonstration ultrasound dataset, the method further comprises: - accessing a list of demonstration workflows; - displaying the list of demonstration workflows; and - receiving input selecting the demonstration workflow (paragraphs [0028], [0029], [0034], [0041], [0042]).

Concerning claim 12, Goble discloses wherein the demonstration workflow is associated with a virtual demonstration imaging device, and prior to accessing the demonstration ultrasound dataset, the method further comprises: - receiving accessing a list of virtual demonstration imaging devices; - displaying the list of virtual demonstration imaging devices; and - receiving input selecting the virtual demonstration imaging device associated with the virtual demonstration workflow (paragraphs [0028], [0029], [0034], [0041], [0042]).



Concerning claim 20, see the rejection of claim 1.

Response to Arguments
Applicant’s arguments with respect to the 35 USC 101 rejection have been fully considered and are persuasive, and therefore the rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered with respect to the 35 USC 102 rejection, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715